Warren E. Burger: We'll hear arguments next in 77-5353, Mincey against Arizona. Mr. Oseran, you may proceed whenever you're ready.
Richard Oseran: Thank you Your Honor. Mr. Chief Justice and may it please the Court. I am Richard Oseran here on behalf of the petitioner, Rufus Mincey. This case concerns the trial court's admission in Arizona Supreme Court's affirmation of what the petitioner contends to be unlawfully seized evidence in an inadmissible statement. The first question before this Court is whether there is a compelling need to permit a warrantless general search at the scene of certain suspected crimes specifically a possible homicide or crime involving a serious bodily injury, where there is no exigency and there is ample time to obtain a warrant without frustrating the purpose of the search. The second question concerns whether a statement made by the petitioner in the intensive care unit of a hospital in violation of Miranda was involuntary or untrustworthy. And if neither, whether his testimony at trial was perjurious to render his statement admissible for any purpose.
William H. Rehnquist: If we rule for you on your first point of the Arizona scene of murder exception, wouldn't that more or less mood out the second point or at least make in a or make a report of what we said on an advisory opinion since as I understand that the hospital conversations were used only in the murder trial.
Richard Oseran: No Your Honor. The -- one of the counts was sale and if the -- you ruled for me on the first question would be the unlawful search under the Fourth Amendment. That would suppress narcotics that were seized but there doesn't have to be narcotics for the crime of offer to sell or sell to be -- to have been committed and therefore, the second question would still be an issue in the second trial on that charge.
Byron R. White: Are you positive about this? I share with Justice Rehnquist's feeling of the voluntariness issue that bore only on the assault and murder counts.
Richard Oseran: Well, Your Honor there were three -- the statement was used in three different instances to impeach the petitioner. It affected his credibility before the jury and his credibility is intertwined between all of the counts as to what there opinion is of his truthfulness. And at least in one of those instances, it was -- involved the direct comment on his silence which again goes to his credibility which was a factor that may well have been before jury and its decision.
William H. Rehnquist: But would you agree that all we should review here were questions that are properly raised in the drug conviction and that we should not review questions that relate only to the murder conviction which was remanded by --
Richard Oseran: I agree -- I would agree with that, but I think the question of the voluntariness of the statements are part of the -- the drug convictions. I will initially confine the facts and argument to the first question. On October 28, 1974, nine undercover, disguised police officers and a county attorney forced entry into the petitioner's residence by means of ruse. The armed plainclothed officer, the first one and ran straight back to the bedroom where the petitioner was and where his girlfriend lay sleeping. Gun fire erupted immediately leaving four people seriously wounded; the petitioner, the girlfriend, the disguised officer, and one occupant of the apartment that was struck by a bullet that came out from the wall of the bedroom. The entire incident transpired and was completed within a matter of seconds of entry. The scene was secured. There was no search or no seizure at that time. The wounded were transported to the hospital and investigating officers arrived and conducted a search that lasted for four days without the benefit of warrant and they seized between two and 300 items. The Fourth Amendment prescribes warrantless searches. This Court has continually held that warrantless searches are per se unreasonable. Necessity compels certain exceptions but there was no necessity here. An immediate search was not imperative. The residents had been secured prior to the commencement of the exhaustive search and the purpose of the search would not have been frustrated by the officers attempting to obtain a warrant.
William H. Rehnquist: You say that even though they had stayed only 10 minutes and only tried to ascertain whether the person was in fact dead and look immediately around the body, it's -- it still would have required a warrant?
Richard Oseran: I don't think that what was seen in -- if they were lawfully there, and we contend that they weren't but that's not before in this Court. If they're lawfully at a certain place where they can see in plain view, I think it would not be pursuant to a search and those items would be admissible into evidence.
William H. Rehnquist: But you -- you've got a case where the search extended over a period of four days as I understand.
Richard Oseran: That's correct, Your Honor.
William H. Rehnquist: It seems to me that well the Court could considerably rule in your favor on the duration of the search and nonetheless conclude that the officers were lawfully on the property in the very first instance (Voice Overlap) --.
Richard Oseran: I agree Your Honor.
William H. Rehnquist: --on probable cause.
Richard Oseran: But they were no narcotics in plain view. The narcotics were the result of a much more intrusive search that went into drawers, and cabinets, and pockets of clothing and not on the petitioner at that time.
Warren E. Burger: Let me see if I have this clear, you said there is -- did I understand you, there -- there's no challenge now to the evidence that was -- to any evidence that secured on the day of this gun battle.
Richard Oseran: That there is no challenge at this point in time before this Court but there may well be a challenge if --
Warren E. Burger: When you're in trial?
Richard Oseran: When we go back to trial on whether or not the entry was lawful. But assuming for -- for purposes of argument here that the entry was lawful, then what seen in plain view would not be the result of this search and it would be admissible. It was the -- the more intrusive search that I'm directing my argument toward. There was no reasonable or rational basis, although the respondent contends otherwise that a search was needed for the detection or solution of the crime for the protection of the public. The rationale of the suspected crime scene emergency, if it's viable here then it's viable at the scene of all crimes in the principles of personal security, personal privacy, and private property, as well as personal liberty would be sacrificed along with the Fourth Amendment. After the shooting, the wounded were removed to the hospital as was the petitioner. Upon arrival at the hospital, he was depressed near to the point of coma. He was breathing insufficiently and he was partially paralyzed. He was -- three hours later Detective Hust of the Tucson Police Department went to the intensive care unit of the hospital to interrogate him. Petitioner testified that he was asleep at that time, the detective didn't recall, but he found him in a condition with an intratracheal tube going down in his mouth, down his throat into his lungs to aid and in -- the -- in his breathing. And this is used for critical patients rather than just a face mask with oxygen. He also had a tube up his -- through his nose, down his throat into his stomach preventing the aspiration of vomit so he wouldn't choke to death. Obviously, he was not able to -- to speak in this condition. Virtually, there were tubes and needles running in and out of every orifice in his body. The interrogation began at about 8:15 in the evening and continued until 11:20. Appendicized to our brief where the six pages of responses made by the petitioner which certainly suggest that it was a laborious and slow going. After some small talk --
Warren E. Burger: It's that -- so --
Richard Oseran: It's not in the appendix Your Honor.
Warren E. Burger: How does that bear on -- whether it's a voluntary or --
Richard Oseran: I think the duration of the interrogation under the circumstances and with the other factors that I intend to present to the Court have a bearing on voluntariness, yes, Your Honor.
Warren E. Burger: And who -- I take it to these notations and margin on the statements which he wrote out in the hospital are all endorsements by the nurses. The one -- the first one that I have before me for example is -- states, “I was present during this interview.” And he gave all voluntarily signed Elizabeth Graham, RN, presumably a registered nurse at the University Hospital.
Richard Oseran: She was the nurse on duty Your Honor. She authorized the interrogation and she encouraged the -- the petitioner to cooperate. However, she did not read what he had written. She did not know that he was requesting that the interrogation be seized or that he wanted the attorney present. There are notations, other notations in the -- the -- on the responses on this hospital paper in the margins. There was a testimony at the trial by the officer that he made those notations the following morning. However, on Sunday preparing to come before this Court, I went back and -- and decided I needed a bigger or larger copy of the statements and went to my file, and at that time discovered that -- that these renderings of the officer, that he indicated he put on two days later did not exist on the copies of the statement that I had. I received the copies from the prosecutor pursuant to an Arizona rule. These statements are also part of the record and I -- I believe it would be appropriate for the Court to re -- to request that record concerning these statements or containing these statements. It's the disclosure provided by the prosecutor to me and I have provided him with disclosure to permanent part of the record. And that would indicate that the -- perhaps there were some altered evidence or -- or a misstatement by the officer. I would receive this 15 days after the arraignment which would indicate that at that point in time, there was no renderings by the officer on the statement.
Thurgood Marshall: Is this his writing in the middle?
Richard Oseran: On what page sir?
Thurgood Marshall: On any of them, three, two.
Richard Oseran: The -- yes, it is his writing Your Honor.
Thurgood Marshall: Would it have a date or something in there.
Richard Oseran: He was immobilized.
Thurgood Marshall: What kind of intensive care unit do you have out there?
Richard Oseran: That's --
Thurgood Marshall: Like an office or something?
Richard Oseran: That's a -- the officer came to interrogate him and realized he couldn't -- obviously, the officer wasn't prepared. The hospital was kind enough to provide the officer with hospital paper for the interrogation. How he was able to write? I'm not -- I'm not sure and I think it's just because of the minimum amount of it. But It would have been at the -- a great hardship to him.
Warren E. Burger: A pretty clear writing, isn't it?
Richard Oseran: It's legible writing Your Honor but --
Warren E. Burger: Much more legible than the prosecuting attorney.
Richard Oseran: It's more legible. It's more legible than mine as well Your Honor. But I don't think how legible it is, is any indication of whether it was psychologically coerced or not.
Warren E. Burger: Well, this has something to do with the description that you gave -- of his -- being in a near coma.
Richard Oseran: That was the description given by the doctor in the testimony at the time of the trial.
Warren E. Burger: Do you suggest that the man in the near coma could have printed this very clear printing all these --
Richard Oseran: I would imagine he could have succumbed then passed away after he printed this -- if he prints in a -- a normal -- normal handwriting. I realized --
Warren E. Burger: I was asking you at that time, let's assume, you can assume he died an hour later if you wanted to, but at the time he wrote these answers, you don't suggest that he was in a coma.
Richard Oseran: No, Your Honor. He was in a coma or at near coma at the time he was admitted into the hospital three hours previously. He had been administered some drugs and so forth. At that point his condition was still critical and he was in the intensive care unit. But I'm sure it stabilized the --
Warren E. Burger: These are all very definitive responses, are they not?
Richard Oseran: There are Your Honor. But of course, they're only definitive if -- in light of the questions that were asked to him and there was no (Voice Overlap) --
Warren E. Burger: That's all they needed to be isn't it?
Richard Oseran: Sir?
Warren E. Burger: That's all they needed to be. He's responsive to the questions.
Richard Oseran: Exactly Your Honor. But we don't really know what the questions were and the responses only have meeting -- meaning in light of what the questions may or may not have been. The officer didn't memorialize the questions he asked for seven days. And at that point in time, he held the responses in his hand in sort of -- it was like filling in the blanks. So they may or may not be definitive but you can only tell if you know what the -- what the questions were in fact at the time they're hearing on this matter he was given just the responses and asked, “You officer, you fill in the questions.” He couldn't -- he couldn't do it. He couldn't do it without that which he had -- he had prepared utilizing the responses. The officer, after some small talk advised the petitioner that he had killed the police officer. He then read his -- read him his rights. The petitioner describes some threats and intimidations that were made to him after the shooting on the scene and then invoked his Fifth and Sixth Amendment rights. The Fifth Amendment prohibits the compelled testimony of the accused to be used for any purpose. The statement of the petitioner made in the intensive care unit of the hospital was involuntary for the -- and untrustworthy for the following reasons. He was in critical condition, he was in an unbearable pain, and he advised the officer that he made six attempts to invoke his Fifth and Sixth Amendment rights and it was clear to him as it would be at any man. But the questioning was not going to cease and an attorney was not going to be provide him -- provided for him. Eight times, he told the officer how confused and uncertain he was. He had been administered Narcan which we learned from the respondent's brief causes acute withdrawals in an addict which he was. He was prompted by his nurse to cooperate as I spoke about a moment ago. He had no prior experience with the police or other judicial officers. Aside from his own injuries, he just -- he was in shock because he had learned he was charged with murder and that he, in fact, had murdered a police officer and his girlfriend was seriously wounded in the encounter. He was accused by the interrogator of lying and the interrogator untruthfully told him that others were making statements inconsistent with his. He was exhausted but the interrogation did not cease except when he appeared physically unable to go on. The interrogator then would leave and return. The petitioner didn't even know that it was the same person coming back over and over again. His will was overborne. The statements were the result of the Court -- a coercive of atmosphere he found himself in. They were involuntary and untrustworthy. As I mentioned a moment ago, his responses only have meaning in light of the questions that were asked. The questions were not reconstructed for seven days. The responded contends that at most, this was a violation of Miranda and that the statement was voluntary, trustworthy, and admissible for impeachment. But the statement made in violation of Miranda would only be admissible for limited purpose if, in fact, it was elicited on direct examination and if it was perjurious. There was no perjury here and the prosecutor should not be allowed to make that implication. At most, there was some ambiguity of the three responses that the prosecutor sought to impeach too who were elicited by him on cross-examination. And one, which can be found on the appendix of page 88, was a comment on his silence. The questioning on cross-examination by the prosecutor was, “You didn't tell the Officer Hust at that the time that the officer shot you fist did you Mr. Mincey?” His response, “He didn't ask me.” The impeaching question then, “He did ask you at one point in there if you had anything else to add, didn't he?” This is the question if we can believe the officer's construction of what he had asked. The answer, “Yes sir. I think my answer at that time was, ‘I couldn't say anything without seeing a lawyer first.” In fact, what the question and answer had been on page 4(a) of the appendix to petitioner's brief in pages 40 and 41 of the respondent's brief, “Is there anything else you want to tell us?” Answer, “If it's possible to get a lawyer now, we can finish the talk.” He was also was attempted to be impeached by a statement as to whether or not he knew it was a bust at the time of the incident. And in his statement, he had referred to it as a bust but this is after he had been told by the officer that it was a bust. It was also after the time when he said, “Which one was the police officer? Was he the one in cowboy boots?” Who in fact was deceased officer. There was another statement elicited by me on direct examination regarding whether or not the man running towards the bedroom had a gun in his hand. Who was impeached on cross-examination with, “I can't say for sure. Maybe the guy had a gun.”
William J. Brennan, Jr.: But he -- his answer at the trial to your question was what? Just affirmative or negative?
Richard Oseran: That he saw a gun in the man's hand that was running towards him.
William J. Brennan, Jr.: Then he did.
Richard Oseran: But it was obvious that -- that he would have known the man had a gun because that's the man that -- that shot him. There was at least some slight ambiguity but there was --
William J. Brennan, Jr.: That doesn't mean he was seeing the gun.
Richard Oseran: He indicated that he had -- he had seen -- correct Your Honor.
William J. Brennan, Jr.: At the trial --
Richard Oseran: Right.
William J. Brennan, Jr.: -- and answered to your question, he said he'd seen the gun in the man's hand.
Richard Oseran: Right. But in his statement --
William J. Brennan, Jr.: So he said he didn't know.
Richard Oseran: -- that he was so -- but what they used to impeach him with was a statement that he didn't know whether the man that came into the bedroom had a gun. Well, obviously he knew the -- the deceased officer had a gun because at that time he knew he had been shot. There was no reason for not obtaining a warrant. The evidence submitted against the petitioner was seized unlawfully and the judgment of the Arizona Supreme Court should be reversed. The statements of the petitioner made in the intensive care unit were involuntary, untrustworthy. It was obvious to the petitioner that his rights would not be complied with by the officer in his statements where the -- where the -- where the result of his overborne will. They were not inconsistent with his testimony at the trial and should not have been admitted for any purpose in that decision of the Arizona Supreme Court in that regard should be reversed as well.
Harry A. Blackmun: Counsel before you sit down.
Richard Oseran: Yes sir.
Harry A. Blackmun: Where precisely in the bathroom were the heroine and drug paraphernalia found?
Richard Oseran: Different -- different places. I believe to the best of my recollection the -- a bottle, whether it was opaque or not, I don't know or don't recall was on the commode which would not have been in plain view to anybody that did not go into the bathroom. Nobody went into the bathroom until the apartment had been secured until the investigating officers arrived. They discovered it when they conducted their search.
Harry A. Blackmun: Why it wouldn't be in plain view, behind the door or something?
Richard Oseran: The -- the commode was around the corner. They --
Harry A. Blackmun: Anything in plain view there at all?
Richard Oseran: There were bullet holes. There was evidence of the -- of the -- there was no narcotics or evidence in plain view, no sir.
Warren E. Burger: Are you saying that there was nothing in the way of evidentiary material in plain view?
Richard Oseran: Concerned with the cases that we're involved with today, that's correct sir. I would like to reserve my remaining time Your Honor. Thank you Sir.
Harry A. Blackmun: Incidentally, do you know how many states have a murder scene exception?
Richard Oseran: Well, it's been utilized to -- in a -- they called it the “murder scene exception” about five or six, perhaps seven states. But in most of these cases all citing one or two cases Stevens in Alaska or Chapman in Maine, they really had exigencies and they've said that the officers had a lawful right to be there and what was seen in plain view only in one or two cases did they really allow an intrusive search in those cases that we would submit there are in there --
Warren E. Burger: Mr. Wilkes.
Galen H. Wilkes: Mr. Chief Justice if it please the Court. Today, I'd like to divide my argument up into two segments. The first argument I'd like to deal with is the issue of the search. And to begin with, I think it's extremely important to look at some of the facts that were present there at the apartment back in October 28th of 1974. The officers, to begin with were lawfully inside the petitioner's apartment. One of their member, Mr. Headricks, had just been into the apartment and had observed heroine in the apartment. The petitioner had showed him heroin and offered to sell it to him. The officer, Officer Headrick said that he wanted to purchase the -- the heroin and that he was going to go outside to his money man to get the money and come back and purchase the heroin. Officer Headricks left the apartment, walked out to the parking lot, saw a -- Detective Schwartz, all this time, what had been transpiring in the apartment had been broadcast to the other police officers. He was telling him, “I've seen the heroin. I've ran the test.” And the detective who was in-charge, Lieutenant Fuller said, “Everybody, meet up here at apartment 211 for this raid.” So they went back up to the apartment. The officer, Officer Headricks, knocked on the apartment. There was his friend, Detective Schwartz, was standing to his left. The door was opened by Hodgman. As the door was opened, Headricks said something with the word police in it. The door was opened. He started in, Hodgman pushed the door shut and Headricks burst on in. Schwartz had his shoulder in the door. There was a testimony that he at that time said police, police officer or something of this nature and then Schwartz and Lieutenant Fuller, who was behind him, got into the apartment. By this time, Officer Headricks was into the bedroom where the shooting took place and that about this time, the shooting does, in fact, take place. Lieutenant Fulller looks up into the hallway of this small apartment. This is not a real large apartment here that we're talking about. This is just a small one-bedroom apartment. He looks up in the hallway which to the left would be the bathroom and to the right would be the bedroom and he sees Ferguson there in the hallway. He goes up to Ferguson, puts him up against the door, up against the wall. About this time the bullets start to -- to fly into the -- from bedroom, the shots begin and within a matter of seconds the shooting is all over with. When the shooting is over with, Detective Headricks comes out of the bedroom and falls down, goes down in the hallway. He says, “I'm down,” or something of this nature. The other policemen go into the bedroom. Two of them go in and they see the petitioner behind the bed. Then, the other agency has called, that is homicide is called and the area is secured. Now, this is what faced Officer Renya when came to the apartment back in that time in October. He came into a bullet-ridden apartment. There were bullet holes in the wall. There was blood on the floor. There was broken glass from the Acardia door that was in the living room. It was on the floor. There were guns on the floor. There was some blood on the wall. There was -- you had wounded people. You had Officer Headricks who was being removed. You had a -- this Charles Ferguson here, he had been shot in the head and he was lying in the hallway like -- and his blood was there. You had a wounded girl who was in the bedroom closet. She was in there. She had been shot at least twice. The police officer testified in the forearm and in the hip. I believe the doctor later testified at trial that she had a -- an injury in the area colon. So you had all of these serious injured people there including the petitioner here. So without a search warrant, and pursuant to the policy that was followed by the Tucson Police Department, Officer Renya, eight minutes after the shooting took place began an immediate investigation of the premises -- search of the premises if you have it, to determine what had happened there. The State recognizes that this Court is held on many occasions that -- you know, you've got to get a search warrant before you can go in and have a search. That it's unreasonable if you don't. But this Court has also recognized that there are exceptions, such as border searches, stop-and-frisk, exigent circumstances with flinging out those items that are in plain view. What I'm asking you do -- to do here today, is to make the Arizona “murder scene exception” another exception to the Fourth Amendment which requires the obtaining of a search warrant prior to conducting a search.
Thurgood Marshall: Or at some time.
Galen H. Wilkes: Yes, Your Honor.
Thurgood Marshall: Or at some time -- have you gotten a search warrant for that yet?
Galen H. Wilkes: I'm sorry sir.
Thurgood Marshall: Have you gotten a search warrant for that place yet?
Galen H. Wilkes: No, Your Honor, we haven't. I think --
Thurgood Marshall: That's the exception you want?
Galen H. Wilkes: Yes, Your Honor.
Thurgood Marshall: That you don't need a search warrant at all.
Galen H. Wilkes: That's -- that's correct, Your Honor.
Warren E. Burger: That's what you were thinking.
Galen H. Wilkes: And I think several questions come -- come to mind here. The first question, I think and probably the most important is, why don't we need to get a search warrant? Why is it necessary to have this search here? Why was it necessary for officer Renya to begin in an immediate search of this apartment without getting a search warrant? I think the first answer to this is the fact that this was a -- a murder scene. He came in there and some of the blood was still wet when he got in there. It was important that he began --
Thurgood Marshall: What did they find in the search that affected the murder scene?
Galen H. Wilkes: That affected the murder scene?
Thurgood Marshall: Yes sir.
Galen H. Wilkes: Okay, they found bullets --
Thurgood Marshall: They found in the first night.
Galen H. Wilkes: Right.
Thurgood Marshall: But what did they find five nights later that applied to the murder?
Galen H. Wilkes: Okay. The -- on the 28th, the second day, they did dig a bullet out of the wall.
Warren E. Burger: What did they find on the first day?
Warren E. Burger: Okay. That's where you found the narcotics, you found the bullets, you took the guns --
Warren E. Burger: How long after the shooting were the narcotics found?
Galen H. Wilkes: I -- I can't give you an exact time. It was in that first time frame, that first -- the first day -- the first time that Officer Renya was there prior to going home on the evening of the 28th. So it -- it was really necessary for them to get in there to start this search.
Byron R. White: Now, you make it sound awfully -- and I -- this was an awfully complicated and a -- and quite a -- quite a -- quite an apparent -- but let's just think it -- to make it simple. “A man calls up because I had just shot my wife. Come and arrest me.” And the police come and they come in and they arrest him. And I -- I think that you suggest that right then and there, the wife is lying there dead just like he says. The police make their undertaking, a complete search of the household.
Galen H. Wilkes: Yes, Your Honor, that's what I'm saying.
Byron R. White: So why doesn't Chimel bar that?
Galen H. Wilkes: Okay. Chimel, there's a problem there because I -- I think that we're going to --
Byron R. White: What do you mean there's a problem?
Galen H. Wilkes: Okay. I think --
Byron R. White: I mean, are you having a problem with Chimel?
Galen H. Wilkes: Well, it was a problem when I read this and did this Your Honor. First of all, I think this can be approached two ways. First of all, I think we can say that this is under Chimel case. This is in the case where you're coming in and going to arrest a man for -- you know some -- of a breaking into a coin shop here. But we're heading --
Byron R. White: You are arresting him for murder now and you're saying that you can make as broad search as you want in a four-day alignment.
Galen H. Wilkes: Yes. For one thing here, you don't know -- Lieutenant Renya, here didn't know what he was facing here. You know you had this blood which -- it was still wet. It was important to determine -- you know -- the cause and the time of death here. When you had this blood here, it was important to -- to get into this, to do it right away. Another case where we had a problem with in Arizona was State versus Skinner. In that particular case, it was also a murder case. Now, it wasn't decided on the “murder scene exception”. But when the police officers came to the liquor store, they -- they found a cigarette and the cigarette was partially burnt. And they used this cigarette at the trial to help establish -- you know when the shooting had in fact, occurred here. And you don't know when you get on the on the scene, when you come in and you find the dead body here, what else is going to be there that might dissipate you -- or what might disappear. And this is the -- one of the reasons why I think that you need to -- you know -- be able to have this thorough examination.
Byron R. White: Well, no, the officer could stay there until they got a search warrant.
Galen H. Wilkes: Okay. At this point, Your Honor, I don't think Officer Renya had enough information to get a search warrant. He came in --
John Paul Stevens: Oh Mr. Wilkes, you've described quite a situation and say that there wasn't a probably cause?
Galen H. Wilkes: Well your -- well, Your Honor --
John Paul Stevens: Are you serious about that?
Galen H. Wilkes: When he walked in the door, yes. I don't think a police officer at that point in time would feel comfortable calling up in getting a search warrant. He's going to and want to do more investigation to see what more is going on.
John Paul Stevens: You mean with the bodies, and the blood, and the bullets, is not a probable cause? I just think that's -- are you serious?
Galen H. Wilkes: Well, I talk -- I took the time. I called the various police agencies around Arizona and this was the answer that they got. They would want to do more investigation before they went and got a search warrant.
Potter Stewart: Well, that's right because they wouldn't want everybody to get a search warrant. That's your -- that's your submission, so naturally they would.
Galen H. Wilkes: At least, as far as when you're dealing here with this special unique situation of a --
Potter Stewart: They want to completely investigate everything without ever getting a search warrant. That's your submission and actually that's what the police want.
Galen H. Wilkes: That's correct.
William H. Rehnquist: Your -- your -- aren't you kind of contradicting yourself to a certain extent when you say on one hand that these are -- it should be justified as an exigent circumstance. You know -- things are happening so fast that a -- at least in order to find out who's dead, and who's alive, and evidence in plain view. Once you have reasonable cause and think there is a homicide, you've got a right to enter the premises. But then you -- you said, you don't think the police would have probable cause to get a warrant.
Galen H. Wilkes: Well, what I'm saying here, Your Honor, is that they would want to do more. They would want to get a better foundation other than when Officer Renya came in and he see these on the floor -- you know -- the bullets, the bodies, this sort of thing that he's not going to want to get a --
Warren E. Burger: What -- what does have to do with getting the warrant as the questions are suggesting to you. It's -- it's pretty well-known by now that there's been lot of carnage here, isn't it?
Galen H. Wilkes: Yes, Your Honor.
Warren E. Burger: And you wouldn't have any difficulties sitting down and then 15 minutes writing out the -- the description that you've given us in 15 minutes, would you?
Galen H. Wilkes: No, I could do that.
Warren E. Burger: And -- and if you did that, if you put down in writing what you've just told is in 15 minutes, would you have any difficulty getting a warrant?
William H. Rehnquist: Five to four --
Warren E. Burger: Well --[Laughter]
Thurgood Marshall: In -- in the (Inaudible) of Arizona you can call up and get a warrant.
Potter Stewart: Yeah, telephone.
Thurgood Marshall: Yeah, we do have a telephone --
Thurgood Marshall: With a telephone --
Thurgood Marshall: -- we do have a telephone sketch here.
Warren E. Burger: Did you answer my question? Would you have any difficulty getting a warrant on what you've just told us?
Thurgood Marshall: You might not, Your Honor. You may be able to get one, yes, but what I would also answer is this --
Thurgood Marshall: How many bodies would you need?
Galen H. Wilkes: Well, probably one would be sufficient, Your Honor.
Thurgood Marshall: That's what you had here.
Galen H. Wilkes: You had one body and you had three other people seriously -- seriously injured. Another reason here in -- is the fact that -- let me -- let me start all -- start over again here. It's our position too that -- you know -- granted you've got a problem here but if you could go in and you could make that initial walkthrough of the apartment or you could -- you come in there and you can see what's on the floor. If that initial intrusion is okay, then why -- it's our position that you should have to be required to get one later on as long as the initial intrusion is correct here. Then, it shouldn't be necessary to somewhere or down the line (Inaudible) Now, that maybe I've got two bodies here or maybe I found this much more, maybe I should get one. It seems like if you can go in and make the initial search here, the fact that you don't get one later on shouldn't vitiate the whole -- the whole search here.
Warren E. Burger: Are you familiar with Chadwick case which was decided in the last preceding term.
Galen H. Wilkes: I'm sorry Your Honor.
Warren E. Burger: Chadwick.
Galen H. Wilkes: Chadwick, yes Your Honor.
Warren E. Burger: Now, it wasn't -- this place wasn't all of the evidence that once the bodies have been removed. Wasn't all of the evidence capable of being made absolutely secured by the presence of the couple of officers just as we held in Chadwick. But the exclusive possession of the agents, federal agents was a -- a sufficient barrier to a search without a warrant.
Galen H. Wilkes: I would answer you this way Your Honor. Is that if you would -- if you agree that you can -- you know -- lock up, say the apartment, to keep people from going in and out.
Warren E. Burger: Unlock it up and put two policemen in there.
Galen H. Wilkes: Okay. Well, you're intruding upon this petitioner's rights here. You're intruding by doing that. You're -- you're preventing him from going in or out. It seems like you're -- you're just one degree further in -- in intrusion if you allow the offers to -- officers to go around and to make the search. So I would submit --
Warren E. Burger: I'm -- I'm -- what was I addressing myself to, was making it secure just long enough to get that warrant.
Galen H. Wilkes: Well, you can't -- yes, you could do this but we're -- we're arguing that you need not to in this particular situation here.
Warren E. Burger: Because of the somewhat unique or unique Arizona Law.
Galen H. Wilkes: Right, another thing, Your Honor, is the fact that at this point in time, the -- the defendant's expectation of privacy has really been diminished just about to nil because he really doesn't have that much to -- to lose. Here, you've got a man who shot a police officer five times or shot somebody in his house five times. He's got to anticipate that somebody is going to come in there to investigate what's all the shooting here is about. He can't expect that these people aren't going to do anything. He's got to expect that someone's going to come in here and try to determine why and what has happened here. So he really doesn't have that much expectation of privacy. Second of all, well, you've got a situation here where you have the initial intrusion which I believe is lawful. Any further intrusion, that is the walking through here, the picking of the bullets, whatever, this -- the -- this other intrusion is going to be minor. That is it's not going to be a bad increase by allowing the officer to go through there and not get us -- get a warrant.
William H. Rehnquist: Was there a probable cause to arrest any of these people on your opinion at that time that Officer Renya arrived on the scene?
Galen H. Wilkes: Yes, probably was. Well, yeah, at least -- are you talking about the -- the drug?
William H. Rehnquist: What I'm trying to reflect a little bit on your -- on your response to the Chief Justice first about securing the premises. I take it simply securing the premises and letting all of the people who'd been on the premises go would not have sufficed for purposes of adequate law enforcement.
Galen H. Wilkes: No, it would not because you had -- you had these people there that had taken place in this drug sale here. You also had a situation where a police officer walked into a -- on a bedroom and -- you know -- he comes out shot. And you go in there and you find the gun underneath the petitioner and you find another lady in there who is wounded. So I think -- you know -- you'd at least have a probable cause to arrest the petitioner who you find an empty gun under his -- his body there.
William J. Brennan, Jr.: Well, the entry, the original entry was for the purpose I suppose of making a drug arrest, wouldn't it?
Galen H. Wilkes: Yes, it was.
William J. Brennan, Jr.: And we don't have before us now, whether or not there was a probable cause to make that entry for that purpose. But certainly, soon the -- most of us thought so.
Galen H. Wilkes: Right, well I think that it's clear that they did have a probable cause to get in there to make that arrest.
William J. Brennan, Jr.: Well, that's an issue (Voice Overlap) -- it was not.
Galen H. Wilkes: Another theory that I would like to present to the Court and I think another important reason for allowing the officers to make this search, to make this walk around in the apartment, was the fact with the humanitarian aspect of it here. And I think it's very applicable here because had they not walk through this apartment, they may not have found this Deborah Johnson who is laying in the closet in the bedroom with the couple of bullets in her. She could have bled to death there because we -- you know -- she might not been able to call out for help or whatever. So I think it was extremely important that they were able to go through there to walk through this -- this apartment here because this -- you know -- I want to emphasize this is --
Byron R. White: Of course, Mr. Wilkes that argument doesn't justify four days in (Inaudible) drawers and of that sort of thing though --
Galen H. Wilkes: Well, my argument again. I don't mean to be the dead horse here is the fact that if the initial walkthrough was okay.
Byron R. White: And it follows they open drawers and go through briefcases and all of that.
Galen H. Wilkes: Yes --
Byron R. White: Why is that valid?
Galen H. Wilkes: In this particular situation, first of all, after the defendant -- after you come in there, you've found all these bullets on the floor, you -- you found a dead police officer, these other wounded people, the expectation of privacy of the defendant is just about nil. The --
Byron R. White: What is -- what sort of situation does this Arizona apply this exception? Supposing someone came into my home, and I went downstairs, and -- and there was some kind of a ruckus, and I shot him and killed him. And then the police -- I called the police. The police were suspicious that I'd murdered him. Would that be enough to justify searching the whole house?
Galen H. Wilkes: Under our rule, yes Your Honor, it would. Well --
Potter Stewart: For an indefinite period (Voice Overlap) --
Byron R. White: Okay, under the --
Byron R. White: Supposing I said it was a self-defense. Is it a “murder scene exception or a killing scene exception” whenever anybody is killed is it --?
Potter Stewart: I think it's -- it's a homicide. And I think in that case that would be because -- you know -- you would -- you would say, “Yeah. It was an accident.”
Byron R. White: An accidental death would do too.
Warren E. Burger: Homicide.
Galen H. Wilkes: A homicide. As long as it's a homicide.
Byron R. White: Well, how do you know when it's a homicide? Is an accidental death a homicide?
Galen H. Wilkes: I wouldn't think so. No.
Byron R. White: Well, how -- what if the man says it's an accidental death? How do the police know whether they can search or not?
Galen H. Wilkes: Well I -- I think you've got to him -- you know their -- you know if they come in a situation like the one we had here today, I don't think that's --
Byron R. White: Well, yours is easy, but you know you're really trying to find what rule you're asking as deductive. You walk in to a house, somebody is dead on the floor, another person says, “I shot him by mistake.” Can the police search the house?
Galen H. Wilkes: Yes, I think -- I -- the way our courts would interpret it, yes, you could. That's the way the Court --
Byron R. White: Well then, it does apply to accidental death?
Galen H. Wilkes: Yes. I guess -- if that's --
Byron R. White: That's not a “murder scene exception”. It's an accidental death --
Galen H. Wilkes: Well --
Byron R. White: -- homicide, murder, man slaughter.
Galen H. Wilkes: Well, no not man -- well, as long as there's been a death, a homicide, yes.
Byron R. White: (Voice Overlap) Well, I guess it didn't have to a homicide if I mislead you.
Thurgood Marshall: Well -- well the man is serously injured.
Galen H. Wilkes: Yes.
Thurgood Marshall: And you came to the hospital, you just stay right there and if -- a week later he dies and then it becomes homicide? (Voice Overlap) Sir, does it?
Galen H. Wilkes: Well, the Arizona's guideline is if it begins within a reasonable length of time. And I would -- you know -- if it looks like he may die, our courts would say yes because they say –-
Thurgood Marshall: Oh he knew -- he had been dead now.
Byron R. White: That's right.
Galen H. Wilkes: No.
Thurgood Marshall: Oh, I see.
Galen H. Wilkes: Okay.
Byron R. White: What is the scope of the searching authorities? Was it plenty of room mansion? Did he search the whole mansion?
Galen H. Wilkes: As long as it's going to try and to determine the circumstances surrounding the death, yes.
Byron R. White: Was all of this search devoted to the murder issue or some of it to narcotics?
Galen H. Wilkes: I'm sorry Your Honor.
Byron R. White: Well this -- there are two primes involved.
Galen H. Wilkes: Right.
Byron R. White: -- the narcotics and murder. And much of the search concerned the narcotics transactions, did it not? Does the “murder scene exception” justify the search for evidence of the narcotics transaction?
Galen H. Wilkes: Okay. I think the -- the narcotics went -- in the murder scene -- and the murder here was all connected together and I think that the -- the narcotics were related to the homicide because they went to the mode of the -- of the shooting itself. And for that reason, I would say that -- you know they were so intertwined here that the fact that they found and got this heroine. It was okay because it was tied up with the -- of the shooting because it was a -- a drug-bust that they were there for originally.
Harry A. Blackmun: If Officer Headricks had survived, would this exception apply?
Galen H. Wilkes: Yes Your Honor because if there's a likelihood and it looks like the person may die, this would apply. Our court said that they don't want to limit the -- the situations where the person is saved by miraculous medical skills of the physicians.
Harry A. Blackmun: Can the -- would -- on the scope issue, would your doctrine permit searching, the bureau drawers or in the teacups, in the -- in -- in the cabinet or in the -- or -- lock wall safe --
Galen H. Wilkes: I think --
Harry A. Blackmun: -- or briefcase?
Galen H. Wilkes: As long it -- you know -- as long as it's related to determining the circumstances of the shooting, I think that you could. When you look at --
Harry A. Blackmun: Well the -- let's say, “Well, we just might find some evidence in this locked briefcase.”
Galen H. Wilkes: Well, if -- if -- if there was -- I think it would be based on the test of reasonableness if -- you know there was -- you know -- it look like it was going to be relate to --
Harry A. Blackmun: Well, there's a body on the floor and somebody says, “Yes, I shot her.” So, you've searched the basement or you --
Galen H. Wilkes: In one of the murder scene --
Harry A. Blackmun: Searched the washing machine or did you --
Galen H. Wilkes: In one of the murder scene exception case --
Harry A. Blackmun: Warden against Hayden?
Galen H. Wilkes: -- is -- is the case in Chapman where they searched the basement garage or the lady had been found and the house was taken away along with the defendant and they came back later on and the officer recalled it, has seen some fecal matter on -- some clothes that were in -- I think the corner of one of the rooms and there were also some mud and they followed this kind of trail like down to the basement garage and they looked into a trash can and found the four Roses bottles.
Byron R. White: I'll just to ask you -- ask you, what if you -- what if you -- what if the bodies in the living room and there's a -- the bedroom door is shut. And there's no suggestion whatsoever to anybody that you might find something in the bedroom, may the officer enter the bedroom?
Galen H. Wilkes: I think so. Yes, Your Honor because he does --
Byron R. White: Well, it isn't -- it isn't a question of a -- whether there's some indication that that you'll find something. You're just running an -- an investigatory search.
Galen H. Wilkes: I -- I was answer -- I thought I was -- I was trying to answer, you know, the searching, the briefcase is -- is what I was getting to -- you now, I don't think you're going to, you know, find -- let's say maybe a wounded person in there but you could find out a wounded person in the closet like we did here. And so --
William J. Brennan, Jr.: Well -- well then you're not suggesting that the -- that under the Arizona rule they could not search the briefcase, are you? They could, didn't it?
Galen H. Wilkes: No, as long as it's related to determining the search.
William J. Brennan, Jr.: Well as long as they -- it's -- it's an investigated -- a thorough investigative search at the murder scene. And that's what Arizona had said it's for -- quite permissible without a warrant, isn't that right?
Galen H. Wilkes: Yes, Your Honor.
William J. Brennan, Jr.: What's your thought? Because they don't know what they're going to find in the briefcase until they open it.
Galen H. Wilkes: That's right.
Lewis F. Powell, Jr.: I understand new rule applies, if the police come in and find someone injured, need not be in death, either then or ever the murder exception applies?
Galen H. Wilkes: As long as it's a serious injury with the like -- with the likelihood of death, that is the way the Court --
Lewis F. Powell, Jr.: Who -- who may set the judgment?
Galen H. Wilkes: Well, I think that the --
Lewis F. Powell, Jr.: That if the person survives -- injured person survives.
Galen H. Wilkes: I think if the police officers come into a situation and say like in this case, the man had two bullet holes in his back.
Lewis F. Powell, Jr.: I supposed he was lying in the floor with a broken arm, that's what --
Galen H. Wilkes: I don't think it would apply because I don't think that there's a likelihood that he's going to die from this broken arm. You know, granted it could happen but I don't think that's the -- the case. So I don't --
Lewis F. Powell, Jr.: Well, the officer has to assess the seriousness of the injury, is that it?
Thurgood Marshall: That's it.
Galen H. Wilkes: Yes, he does. And you know, they determined it on the spot there and I think that --
Lewis F. Powell, Jr.: When he makes the judgment, this person -- probably going to die and he make -- make this search without -- this warrantless search.
Galen H. Wilkes: Yes Your Honor.
Thurgood Marshall: Let's me tell you (Inaudible) now the easy. You – the – do you come in the room and there's a man shot, bleeding and could be dying then his holding he's hands two keys, one is to a locker and one is to a briefcase. He can go to the airport, take out the briefcase, and look in the briefcase.
Galen H. Wilkes: I wouldn't think so Your Honor.
Thurgood Marshall: Why not?
Galen H. Wilkes: Well, I think that you're going so -- I think maybe that might be a little too far field and maybe you could --
Thurgood Marshall: What?
Galen H. Wilkes: Well, if maybe if it was -- let's say a drug case and maybe that's where the drugs were and the -- and the reason he was getting shot was because somebody was coming to buy some drugs maybe.
Thurgood Marshall: All of this would determine the -- the police officer makes the judgment. And if he find some contraband that makes it legal, if he doesn't find it he's just -- he's sorry.
Galen H. Wilkes: Well, I -- I --
Thurgood Marshall: Is that the way it applies?
Galen H. Wilkes: I don't think so.I think what you're is --
Thurgood Marshall: He said, “Oops, I made a mistake.”
Galen H. Wilkes: I -- I think what the court is saying is whether or not this -- and we got a problem of hindsighting. Isn't that what the Court is saying here?
Warren E. Burger: Well, didn't you tell us before that this is a search of the premises --
Galen H. Wilkes: Yes Your Honor.
Warren E. Burger: Not an automobile, a block away or of airport to a mile away.
Galen H. Wilkes: Right.
Warren E. Burger: Only the premises were the homicide or probable homicide is discovered.
Galen H. Wilkes: Yes Your Honor.
Potter Stewart: It's a murder scene I believe that's what the Arizona Supreme Court is saying. Right, It's a murder scene and --
Potter Stewart: Murder scene.
Galen H. Wilkes: Right. I think one of the -- the advantages or one of the aspects of this rule which I think maybe is important because I think it indicates that it doesn't violate, you know, the basic reason for having the Fourth Amendment is the fact that you don't have -- you're not going to have general searches here because you're going to have this officer, he's going to come on there, and he's going to have these four guidelines which the Arizona Supreme Court is set down here. And if he doesn't fall within one of these guidelines here, his case is not going to -- you now, he's not going to be able to get his evidence and that he -- that he wants. The -- the same is, he's going to have to make -- making the search relative to the crime --
Harry A. Blackmun: Mr. Wilkes, one other question occurred to me. Supposing that the defendant had been killed and the officer had not, would the search -- would the exception apply?
Galen H. Wilkes: I would think it would. Yes, Your Honor. I think with these prerequisites here that you're not going to have this fishing expedition because your search is going to be limited to the circumstances of the death here. And where you've got these fourth prerequisites here set down by the Court, I think this is something that the police officer on the beat will be able to follow. This is something that he can tell whether he's got one, two, three, and four and --
William J. Brennan, Jr.: You don't need to tell us what they are, but where are those four?
Galen H. Wilkes: They're set out in the Supreme Court's decision by Justice Gordon under this particular argument.
William J. Brennan, Jr.: Four conditions of it -- Yes.
Thurgood Marshall: The general view, this is not the police officer, it's -- it's the trained detective --
William J. Brennan, Jr.: Right.
Thurgood Marshall: -- by that time? It can be or it could not be. It just depends on the -- you know, if you're in a small town in Bisbee or something like that, you may not have -- you know -- a real sophisticated officer. Again, I want to emphasize is here is the fact that where you've got policers that are lawfully on the scene if something like this occurs, the expectation to privacy that the defendant has here is extremely limited. There's very little there because, you know you've got a -- you've got a dead body here. The officers are there lawfully on the scene and the fact that they walk through or whatever they do the intrusion against the petitioner's rights are going to be extremely limited. Finally, we would submit that this is a reasonable test and this is -- the one just built on common sense is that, Renya should have been allowed when he came in to that apartment to have gone through with the search the way he did, that he should have been allowed to, you know start marking the evidence where he found this or when he was going to reconstruct the crime, he'd know where -- let's say, the telephone was or where the -- the chair was or you know where the bullets were so he could -- you know -- plot the projectory of the -- of the shells or -- so he could prepare what had happened when they went to trial. And that this is something that's really built on common sense to allow a police officer to conduct an immediate search here when he gets on to a murder scene. I'd like to reserve whatever time I have.
Thurgood Marshall: (Voice Overlap)
Warren E. Burger: Do you have anything further --
Richard Oseran: Briefly Your Honor.
Warren E. Burger: Mr. Oseran
Richard Oseran: Briefly, Your Honor the --
William J. Brennan, Jr.: Your brother didn't talk about the self-incriminating statements at the hospital. I guess we could rely you'll speak for that.
Richard Oseran: Well then I -- I -- he did mention the case Davis -- Skinner if it's appropriate for me to go in to that case. It was -- it involved more than what he represented that it did. It also involved in -- in response to your earlier question Mr. Justice Blackmun and Mr. Justice Rehnquist. Skinner allows impeaching material to be used as substantive evidence. So, that material would have come in substantively to -- which would have affected his creditability as to all accounts and that they were all tried together at the same time. Additionally, it -- it should be noted that the officer did not die and there was not a dead body in the apartment. He was removed even before the investigating officers arrived.
Warren E. Burger: There were quite a number of people who went -- well have been near that store, don't you agree?
Richard Oseran: Yes sir, I -- I certainly do.
Thurgood Marshall: Besides the situation, they only notify homicide, whether somebody dies or not.
Richard Oseran: That's correct, correct, Your Honor. But he -- he expired at the hospital and any four people could have died.
Thurgood Marshall: (Voice Overlap) tell us that the --
Lewis F. Powell, Jr.: -- the murder, so called murder exception applies whether not there's an actual death.
Richard Oseran: That's what the Arizona Supreme Court held. In fact, if I may --
Lewis F. Powell, Jr.: Held in this case or in some other?
Richard Oseran: Held in this case and I've set those -- there are -- quite five conditions, not four conditions and they're set out in page 11 of the petitioner's brief.
William H. Rehnquist: Mr. Oseran, have you made any attempt to discern for yourself how much of the evidence is actually admitted at trial could have come in under the search incident to arrest a plain view without the benefit of this murder scene exception?
Richard Oseran: I can recall what evidence was admitted and what evidence I'm sure would be again at the retrial --
William H. Rehnquist: The murder --
Richard Oseran: Yes.
William H. Rehnquist: Do you have any idea of what percentages we're talking about?
Richard Oseran: Well there was 300 items seized and there were only perhaps less than 30 or 40 items that were admitted at the trial anyway, so right away we're talking about reduced percentage of all the items that we're seized. Additionally, I feel obligated to note that the -- although, I don't believe it's a particular issue here. One person, the man next to the police officer who initially made the entry, heard the officer say, “Police” or something like that. He always spoke in a low voice. This was the man next to him. There was testimony from everybody that was inside the apartment and nobody testified. In fact, they all testified that they did not hear any announcement of his authority or purpose. Thank you, sir.
Warren E. Burger: Thank you gentlemen. The case is submitted.